       Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF
                         IOWA CENTRAL DIVISION

 Jill Currie,
                                                 Civil Action No.
                     Plaintiff,
 vs.

 Guthrie County State Bank,                      COMPLAINT AND JURY
                                                 TRIAL DEMANDED
                     Defendant.


         COMES NOW the Plaintiff, Jill Currie (hereinafter “Plaintiff”), and for her

Complaint against the Defendant, Guthrie County State Bank, (hereinafter “Defendant

Guthrie” or “Guthrie”) state as follows:

                                   I.      INTRODUCTION
   1. Plaintiff brings this Complaint for damages against Defendant Guthrie for violations

         of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et. seq. (hereinafter “FCRA”),

         which prohibits unfair credit reporting methods.

                             II.   JURISDICTION AND VENUE

   2. Jurisdiction of this Court arises under 15 U.S.C. § 1681p, and 28 U.S.C. § 1331.

         The Court further has jurisdiction over state law claims pursuant to 28 U.S.C. §

         1367(a) as the claims arise out of a common nucleus of operative fact.

   3. Venue in this District is proper under 28 U.S.C § 1391 as a substantial part of the

         events or omissions giving rise to the claim occurred in Lucas County, Iowa.

                                        III.   PARTIES



                                           1
Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 2 of 11




5. Plaintiff is a natural person residing in Lucas County, Iowa and is a “consumer” as

      that term is defined by 15 U.S.C. § 1681a(c).

6. Defendant Guthrie is a business principally located in Iowa who is a “person” as

      that term is defined by 15 U.S.C. § 1681a(b). Defendant is located at 413 State

      Street, Guthrie Center, Iowa 50115.

7. Defendant Guthrie is a “furnisher” of credit information as that term is used

      in 15 U.S.C. § 1681s-2(b).

                           IV.     FACTUAL ALLEGATIONS

8.       In January of 2006, Plaintiff incurred a debt (hereinafter “debt”) with Guthrie

         County State Bank.

9.       On September 26, 2007 Plaintiff filed for bankruptcy relief in the Bankruptcy

         Court for the Southern District of Iowa, Case No. 07-03256-lmj7.

10.      Plaintiff properly listed Defendant Guthrie as a creditor in her Bankruptcy

         Petition.

11.      On September 28, 2007, a Notice of Chapter 7 Bankruptcy Case (hereinafter

         “notice), Meeting of Creditors, & Deadlines was sent out to all creditors listed

         in the Plaintiff’s Bankruptcy Petition.

12.      Defendant Guthrie received said notice.

13.      On December 27, 2007, the Bankruptcy Court for the Southern District of Iowa

         entered a discharge order which eliminated Plaintiff’s liability for the debt owed

         to Defendant Guthrie.



                                         2
Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 3 of 11




14.   A court document entitled; “Discharge of Debtor” was sent to Defendant Guthrie

      on December 29, 2007.

15.   After Plaintiff’s liability to her debt was discharged, Defendant Guthrie, on more

      than one occasion, inaccurately reported to the credit reporting agency, Equifax

      Information Services, LLC (hereinafter “Equifax”), that Plaintiff remained liable

      for the debt.

16.   Based on information and belief, on or about January 2015 Defendant Guthrie

      actively reported to Equifax the status of the debt as charged off rather than

      accurately reporting that the debt had been discharged in Plaintiff’s bankruptcy

      proceeding in 2007.

17.   Plaintiff has on numerous occasions personally tried, to no avail, to persuade

      Defendant Guthrie to correctly report the status of the debt to Equifax.

18.   Defendant Guthrie has repeatedly not complied with Plaintiff’s request to

      correctly report the status of the debt to Equifax and has specifically stated that

      it had no intent to comply with Plaintiff’s multiple requests to properly report

      the data to Equifax regarding the tradeline.

19.   Pursuant to 15 U.S.C. § 1681s-2(a)(1)(A), Defendant Guthrie was prohibited

      from furnishing information to Equifax relating to Plaintiff since it knew or had

      reasonable cause to believe that the information was inaccurate.

20.   Pursuant to 15 U.S.C. § 1681s-2(a)(1)(B), Defendant Guthrie was prohibited

      from furnishing information to Equifax since Plaintiff Currie had provided



                                      3
Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 4 of 11




      notice to the Defendant that the information was inaccurate and the information

      was, in fact, inaccurate.

21.   Pursuant to 15 U.S.C. § 1681s-2(a)(1)(D), “reasonable cause to believe that the

      information is inaccurate” means having specific knowledge, other than sole

      allegations by the consumers, that would cause a reasonable person to have

      substantial doubts about the accuracy of the information.

22.   Pursuant to 15 U.S.C. § 1681s-2(a)(2), a person who regularly and in the

      ordinary course of business furnishes information to any consumer reporting

      agency about the person’s transactions or experiences with any consumer and,

      further, has furnished information to a consumer reporting agency that the

      person determines to be incomplete or inaccurate, shall promptly notify the

      consumer reporting agency of that determination and provide to the agency any

      corrections to that information, or any additional information, that is necessary

      to make the information provided by the person to the agency complete and

      accurate, and shall not thereafter furnish to the agency any of the information

      that remains incomplete or inaccurate.

23.   Pursuant to 15 U.S.C. § 1681s-2(a)(3), if the completeness or accuracy of any

      information furnished by any person to any consumer reporting agency is

      disputed to such person by a consumer, the person may not furnish the

      information to any consumer reporting agency without notice that such

      information is disputed by the consumer.



                                     4
Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 5 of 11




24.   Based on Defendant Guthrie’s lack of cooperation or willingness to correct its

      error with respect to reporting credit information, on June 8, 2020 Plaintiff sent

      by certified mail, return receipt requested, a dispute letter to Equifax pursuant to

      15 U.S.C. § 1681i (hereinafter “dispute letter”). A copy of said Dispute letter is

      attached hereto as Exhibit A.

25.   In the dispute letter, Plaintiff requested Equifax reinvestigate inaccurate

      information contained within her credit report relating to the debt to Defendant

      Guthrie. Plaintiff notified Equifax, “…[t]he credit report indicates the above

      account is current, charged off, and closed.” The Plaintiff further explained that

      based on her previously filed bankruptcy the information was inaccurate and

      obsolete.

26.   Based on information and belief, Equifax contacted Defendant Guthrie for the

      purpose of investigating Plaintiff’s dispute.

27.   Based on information and belief, after receiving notice from Equifax of

      Plaintiff’s dispute, Defendant Guthrie inaccurately reported to Equifax that the

      information on the disputed tradeline was reported correctly.

28.   In a letter dated June 13, 2020, Equifax replied to Plaintiff’s dispute indicating

      that the results of its reinvestigation of her dispute she had filed with Equifax

      was complete and that Equifax had requested that the reporting company

      (Defendant Guthrie) verify the accuracy of the information disputed.




                                      5
Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 6 of 11




29.   In addition, Equifax stated it had provided Defendant Guthrie with any relevant

      information and supporting documentation needed to be considered as a part of

      their investigation.

30.   Further, Equifax requested from Defendant Guthrie, a response to the dispute

      and updated records, as necessary.

31.   Finally, Equifax reported that Defendant Guthrie had verified that the current

      status was being reported correctly and that the only modification was to the

      section entitled, “Account History” which now inaccurately reflects late

      payments from October of 2013 to December 2014. A copy of said response

      from Equifax is attached hereto as Exhibit B.

32.   It was impossible and unreasonable to believe the updated information

      Defendant Guthrie provided to Equifax could ever have been accurate due to the

      claim that the debt was owed and late subsequent to the debt being discharged

      in Plaintiff’s previous bankruptcy.

33.   Defendant Guthrie’s representations to Equifax in the reinvestigation process

      were false and misrepresented Plaintiff’s credit information and the status of the

      debt.

34.   In the alternative, Defendant Guthrie failed to conduct a reasonable

      investigation.

35.   As a result of Defendant Guthrie’s conduct, action and inaction, the Plaintiff

      suffered damage by loss of credit; loss of the ability to purchase and benefit from



                                      6
Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 7 of 11




      credit; and the mental and emotional pain, anguish, humiliation, and

      embarrassment of credit denials.

36.   Based on information and belief, because of Defendant Guthrie’s failure to

      report the debt accurately to Equifax, Plaintiff has suffered an extreme reduction

      to her credit score, resulting in the inability to receive a home loan.

37.   Defendant Guthrie’s conduct was the direct and/or proximate cause of Plaintiff’s

      damages.

                                    COUNT I.

             PLAINTIFF’S FIRST CLAIM FOR RELIEF:
        VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                     15 U.S.C. § 1681 et. seq.

38.   Plaintiff incorporates by reference all preceding paragraphs as though fully stated

      herein.

39.   After receiving notice from Equifax pursuant to 15 U.S.C. § 1681i(a)(2) of

      Plaintiff’s dispute regarding the completeness or accuracy of information

      provided by Defendant Guthrie, Defendant Guthrie violated 15 U.S.C. § 1681s-

      2(b) by:

      a. Failing to conduct a reasonable investigation with respect to the disputed

         information;

      b. Failing to review all relevant information provided by Equifax;

      c. Failing to report accurate and complete information based on its

         reinvestigation to Equifax;

      d. Failing to accurately modify the information originally reported to Equifax;

                                       7
Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 8 of 11




      e. Failing to delete the inaccurate information reported to Equifax; and

      f. Failing to permanently block the reporting of the inaccurate information to

         Equifax and other consumer reporting agencies.

40.   As a result of Defendant Guthrie’s violations of the FCRA, Plaintiff has suffered

      actual damages including, but not limited to, out-of-pocket expenses, detriment to

      her credit rating, denial of credit, emotional distress, and mental anguish in an

      amount to be determined at trial.

41.   Defendant Guthrie’s violations of the FCRA are the direct and proximate cause of

      Plaintiff’s damages.

42.   Defendant Guthrie’s conduct, actions, and inactions were willful, rendering it

      liable for damages in an amount to be determined by the Court, pursuant to 15

      U.S.C. § 1681n.

43.   Alternatively, Defendant Guthrie’s violations were negligent, rendering it liable

      for damages under 15 U.S.C. § 1681o.

44.   Plaintiff is entitled to recover actual damages, punitive damages, costs, and

      attorney’s fees from Defendant Guthrie in an amount to be determined by the

      Court, pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                   COUNT II.

                PLAINTIFF’S SECOND CLAIM FOR RELIEF:
                        CREDIT DEFAMATION


45.   Plaintiff incorporates by reference all preceding paragraphs as though fully stated

      herein.

                                      8
    Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 9 of 11




   46.      Defendant Guthrie maliciously communicated false and derogatory information

            about Plaintiff when it knew or should have known Plaintiff was not personally

            liable for the debt and did not owe the debt.

   47.      Defendant Guthrie’s acts and omissions of communicating false information

            resulted in defamation of Plaintiff and harmed Plaintiff’s credit score and credit

            profile.

   48.      Defendant Guthrie’s acts and omissions of communicating false information

            were the type that would and/or did deter third persons from associating or

            dealing with Plaintiff.

   49.      Defendant Guthrie’s acts and omissions of communicating false information

            were the type that would injure Plaintiff’s character, or subject her to ridicule,

            contempt, distrust, or would degrade her in the eyes of another.

   50.      Defendant Guthrie’s acts and omissions of communicating false information is

            the direct and proximate cause of Plaintiff’s damages.

   51.      Plaintiff has suffered damages including, but not limited to, emotional distress,

            mental anguish, anxiety, denial of credit, embarrassment, injury of character,

            and ridicule.

   WHEREFORE, Plaintiff prays that judgment be entered against Defendant Guthrie

for the following:

   A. For an award of actual damages pursuant to 15 U.S.C. §§ 1681n(a)(1)(A) and

         1681o(a)(1) against Defendant Guthrie;



                                            9
   Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 10 of 11




   B. For an award of punitive damages and/or statutory damages in an amount allowed

      by the Court pursuant to 15 U.S.C. § 1681n(a)(2) against Defendant Guthrie;

   C. For an award of costs of litigation and reasonable attorneys’ fees pursuant to 15

      U.S.C. §§ 1681n(a)(3) and 1681o(a)(2) against Defendant Guthrie;

   D. For judgment against Defendant Guthrie for an award of actual damages, costs and

      attorneys’ fees for Defendant Guthrie’s credit defamation; and

   E. For such other and further relief as may be just and proper.

                                     JURY DEMAND


   The Plaintiff respectfully request a trial by jury.



Dated this 24th day of November, 2020.

                                           Respectfully submitted,



                                                /s/ Samuel Z. Marks

                                           Samuel Z. Marks IS9998821
                                           Marks Law Firm, P.C.
                                           4225 University Avenue
                                           Des Moines, IA 50311
                                           Telephone : (515) 276-7211
                                           Facsimile : (515) 276-6280
                                           sam@markslawdm.com

                                           Thomas J. Lyons, Jr., Esq.
                                           MN Attorney I.D. #: 0249646
                                           Consumer Justice Center P.A.
                                           367 Commerce Ct.
                                           Vadnais Heights, MN 55127
                                           Telephone: (651)770-9707
                                           Facsimile: (651)704-0907

                                           10
Case 4:20-cv-00368-RP-HCA Document 1 Filed 12/02/20 Page 11 of 11




                               Email: tommy@consumerjusticecenter.com
                               (To Be Admitted Pro Hac Vice)

                               ATTORNEYS FOR PLAINTIFF




                               11
